         Case 1:21-cv-10224-RGS Document 6 Filed 04/01/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS


                     CIVIL ACTION NO. 21-10224-RGS

                              JOHN HIGGINS

                                      v.

                            RIGANO’S TOWING, et. al



             ORDER ON REPORT AND RECOMMENDATION
                   OF THE MAGISTRATE JUDGE

                                April 1, 2021

STEARNS, D.J.

     As I agree with Magistrate Judge Boal that this court lacks jurisdiction

to hear the underlying subject matter, I adopt her Report and

Recommendation. 1 Plaintiff Higgins’s Complaint will be DISMISSED with

prejudice.   The Clerk will enter the dismissal and close the case.

                                    SO ORDERED.

                                    /s/ Richard G. Stearns__________
                                    UNITED STATES DISTRICT JUDGE




     Higgins has not filed an Objection to the Magistrate’s Report and
     1

Recommendation.
